PER CURIAM.
There is no error in the judgment that Malone is guilty of indirect criminal contempt. The appropriate fine for such an offense cannot exceed $500, however, and the fine here is excessive by $250. Section 775.02, Florida Statutes (1979); Aaron v. State, 284 So.2d 673 (Fla.1973). Nor are the restrictions on Malone’s right of access to the courts through self-representation sustainable as in Shotkin v. Cohen, 163 So.2d 330 (Fla. 3d DCA 1964). The sentence to that extent is VACATED, but otherwise the judgment and sentence are AFFIRMED.
ROBERT P. SMITH, Jr., C. J., and THOMPSON and WIGGINTON, JJ., concur.